IN THE SUPREME COURT OF THE STATE OF DELAWARE

PROTECT OUR INDIAN RIVER,

an unincorporated associati0n,
LARRY V. HAWKINS, WILLL'XM L.
GARDNER, and DlANE M. DALY,

No. 406, 2015

Petitioners BeloW-
Appellants,

Court Be1ow - Superior Court
of the State of De1aWare

C.A. No. S13A-l2-0O2

v.

SUSSEX COUNTY BOARD OF
ADJUSTMENT, ALLEN HAR[M
FOODS, LLC, a De1aware limited
liability company, and PINNACLE
FOODS CORPORATION, a
De1aware corporation,

Respondents Bel0W-
Appe11ees.

¢Z?>CO?€OQOOOOOOCOOCOJ¢OO¢OQ¢OJCO>GO>OO>CO>¢O'>OO>CO>¢D'>¢O'J

Submitted: February l7, 2016
Decided: February 29, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.
0 R D E R
This 29th day of February 2016, the Court has considered this matter based
upon the briefs filed by the parties and after oral arguments We have concluded
that the judgment of the Superior C0urt should be affirmed on the basis of and for

the reasons stated in its Memorandum Opinion dated July 2, 2015.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

BY THE COURT:

/A.._.Lé 9£.¢,:1!1.¢~)\

Justice